UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 98-7508



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


TIMOTHY JAY BLACKWELL,

                                              Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Rock Hill. Charles E. Simons, Jr., Senior Dis-
trict Judge. (CR-90-319)


Submitted:   May 18, 1999                     Decided:   June 7, 1999


Before WILKINS, WILLIAMS, and MICHAEL, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Steven A. Bernholz, BERNHOLZ LAW FIRM, Chapel Hill, North Carolina,
for Appellant. J. Rene Josey, United States Attorney, Beth Drake,
Assistant United States Attorney, Columbia, South Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Timothy Jay Blackwell appeals the district court’s order deny-

ing his motion to correct an alleged clerical mistake in his judg-

ment. We have reviewed the record and the district court’s opinion

and find no reversible error.   Accordingly, we affirm on the rea-

soning of the district court.   See United States v. Blackwell, No.

CR-90-319 (D.S.C. Oct. 2, 1998).     We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.




                                                           AFFIRMED




                                 2